 

Exhibit 10.1

 



Delivery Date: December 23, 2016

 

 



SEPARATION AGREEMENT AND RELEASE

 

This Separation Agreement and Release (the “Agreement”) is entered into by and
between United Community Bancorp, an Indiana corporation its affiliates,
subsidiaries, and divisions, including United Community Bank (collectively
referred to herein as the “Company”), and Vicki A. March (the “Employee”). The
Employee enters into this Agreement on behalf of the Employee, the Employee’s
spouse, heirs, successors, assigns, executors, and representatives of any kind,
if any.

 

WHEREAS, the Employee’s employment with the Company will end effective January
3, 2017 (“Separation Date”).

 

WHEREAS, the Company will provide the Employee with a lump sum payment in
exchange for the release of any claims that the Employee may have against the
Company, including any claims concerning the Employee’s employment with the
Company or the Employee’s termination of employment, and the other promises
contained in this Agreement.

 

WHEREAS, the Employee accepts the cash consideration offered hereby in return
for the Employee signing a full release of any claims the Employee might have
against the Company, including any claims concerning the Employee’s employment,
Employee’s separation from service with the Company , and any claims for any
benefits pursuant to that employment, and in return for the other promises
contained in this Agreement.

 

WHEREAS, the Employee and the Company enter into this Agreement for the purpose
of concluding and resolving all matters relating to the Employee’s employment
with the Company, the terms and conditions of that employment, and the
termination of that employment.

 

NOW, THEREFORE, in consideration of the mutual promises and commitments made
herein, and intending to be legally bound hereby, the Employee and the Company
agree as follows:

 

1.Separation from Service.

 

(a)The Employee’s employment with the Company will end on the Separation Date.
Except as the Company and the Employee may mutually agree, after the Separation
Date, it will not be necessary for the Employee to appear at the Company’s
offices, and the Employee will not attempt to appear at the Company’s offices
after that date. The Employee shall have no right to re-employment with the
Company after the Separation Date.

 

(b)As of the Separation Date, the Employment Agreement by and between the
Employee and United Community Bank originally entered into effective July 1,
2005, amended and restated in its entirety effective December 30, 2008 and
subsequently amended and restated in its entirety effective July 1, 2014 (“Bank
Employment Agreement”) and the Employment Agreement by and between the Employee
and United Community Bancorp originally entered into effective July 1, 2005,
amended and restated in its entirety effective December 30, 2008 and
subsequently amended and restated in its entirety effective July 1, 2014
(“Bancorp Employment Agreement”) shall terminate. The Employee shall have no
rights to benefits or payments under the Bank Employment Agreement and Bancorp
Employment Agreement after the Separation Date.

 



 

 

 



Delivery Date: December 23, 2016



 

2.No Admission. Neither the Company’s signing of this Agreement nor any actions
taken by the Company toward compliance with the terms of this Agreement
constitute an admission by the Company that it has acted improperly or
unlawfully with regard to the Employee or that it has violated any federal,
state, or local law.

 

3.Consideration. In exchange for your executing this Agreement and abiding by
its terms, the Company will pay you a lump sum equal to $196,000.00, less
legally required withholdings. Once the Agreement becomes effective, as provided
in Section 17 of this Agreement, the payment in this Section 3 will be made in
the Company’s January 13, 2017 payroll period. If this Agreement does not become
effective in accordance with Section 17, the Executive is entitled to no payment
under this Agreement.

 

4.General Releases. The Employee releases and forever discharges the Company,
its past, present, and future employees, directors, officers, agents,
shareholders, insurers, attorneys, executors, successors, assigns, and other
representatives of any kind in their capacities as such (referred to in this
Agreement collectively as “Released Parties”) from any and all claims, charges,
demands, liabilities, or causes of action of any kind, known or unknown, arising
through the date the Employee executes this Agreement, including, but not
limited to, any claims, liabilities, or causes of action of any kind arising in
connection with the Employee’s employment, termination of employment with the
Company, the Bank Employment Agreement or the Bancorp Employment Agreement. The
Employee also releases and waives any claim or right to further compensation,
benefits, damages, penalties, attorneys’ fees, costs, or expenses of any kind
from the Company or any of the other Released Parties, except that nothing in
this release shall affect any rights the Employee may have under: (i) this
Agreement; (ii) any funded retirement or 401(k) plan of the Company; (iii) any
equity awards which will be treated in accordance with the terms of the
Company’s equity plans and related agreements; or (iv) to COBRA health insurance
benefits that are determined as described above. Without limitation, the
Employee waives any right or claim to reinstatement of the Employee’s employment
with the Company. The claims that the Employee is releasing include, but are not
limited to: claims for wrongful discharge; constructive discharge; breach of
contract; tortious interference with contract; unlawful terms and conditions of
employment; retaliation; defamation; invasion of privacy; claims for unlawful
conspiracy; discrimination, including any discrimination claim arising under the
Age Discrimination In Employment Act of 1967, as amended, 29 U.S.C. §621 et seq.
(“ADEA”); Title VII of the Civil Rights Act of 1964, as amended, 29 U.S.C.
§2000e et seq.; the Federal Rehabilitation Act of 1973, as amended, 29 U.S.C.
§701 et seq.; the Americans with Disabilities Act of 1990, as amended, 42 U.S.C.
§12101 et seq.; the Family and Medical Leave Act of 1993, 29 U.S.C. §2601 et
seq.; the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. §201 et seq.;
the Equal Pay Act of 1963, as amended, 29 U.S.C. §206(d) et seq.; the Employee
Retirement Income Security Act of 1974, as amended, 29 U.S.C. §301 et seq.; the
Worker Adjustment and Retraining Notification Act, 29 U.S.C. §2101 et seq.; the
Indiana Civil Rights Law, as amended, Ind. Code Ann. § 22-9-1-1 et seq.; any
other federal, state, or local constitutional provision, statute, executive
order, or ordinance relating to employment, or other civil rights violations;
and any other claims whether based on contract or tort.

 



 - 2 - 

 

 



Delivery Date: December 23, 2016



 

5.No Other Proceedings. The Employee represents that the Employee will not file
or join in any action, charge, claim, complaint, lawsuit, or proceeding of any
kind against the Company or any of the other Released Parties (other than
pursuing a claim for unemployment compensation benefits to which the Employee
may be entitled) with respect to any claim that is released in this Agreement,
including any matter arising out of or in connection with the Employee’s
employment with the Company, termination of that employment, the Bank Employment
Agreement or the Bancorp Employment Agreement. Should the Employee file or join
in any action, claim, complaint, lawsuit, or proceeding of any kind against the
Company or any of the other Released Parties, based on any claim that the
Employee has released, or should such an action, claim, complaint, lawsuit, or
proceeding be filed on the Employee’s behalf, the Employee agrees to withdraw,
dismiss, or cause to be withdrawn or dismissed, with prejudice, any such action,
claim, complaint, lawsuit, or proceeding of any kind that is pending in any
federal, state, or local agency or court.  If the Employee breaks this promise
and files or joins in any action, claim, complaint, lawsuit, or proceeding based
on any claim that the Employee has released, then the Employee will pay for all
costs the Company or any of the other Released Parties incurs in defending
against the Employee’s claim, including reasonable attorneys’ fees.

 

For the avoidance of doubt, this Agreement does not affect or limit any claims
that, under controlling law, may not be released by private agreement,
including, without limitation, (a) any claims under Workers’ Compensation laws;
or (b) the right to file a charge with the Equal Employment Opportunity
Commission or similar state or local agency, or with the National Labor
Relations Board, or to provide information to or assist such agency in any
proceeding, provided, however, that the Employee agrees that by signing this
Agreement, the Employee relinquishes any right to receive any personal monetary
relief or personal equitable relief with respect to any claim filed by the
Employee or on the Employee’s behalf in any such proceeding. Additionally,
nothing in this Agreement shall limit or restrict the Employee’s right under the
ADEA to challenge the validity of this Agreement in a court of law. The Employee
further understands that, under the law, the obligations to repay money received
and to pay the Company's damages and costs in the event that the Employee
breaches the Employee’s promise not to file a suit over released claims do not
apply to claims under the ADEA. Therefore the financial obligations and costs,
damages, or attorney’s fees identified in this Section would not apply to a suit
filed solely under the ADEA, but the Employee nevertheless understands that the
waivers and releases under Section 4 still apply to ADEA claims and that the
Employee has waived all ADEA  claims as part of this Agreement and that in any
suit brought under the ADEA, the Employee would not be entitled to any damages
or other relief unless this Agreement and the waivers contained in it were
deemed to be unlawful or otherwise invalid.

 

6.No Sale of Claim. The Employee represents that the Employee has not given or
sold any portion of any claim discussed in this Agreement to anyone else.

  



 - 3 - 

 

 



Delivery Date: December 23, 2016



 

7.Confidential Information; Return of Property.

 

(a)The Employee acknowledges that during the course of the Employee’s employment
with the Company, the Employee has been entrusted with certain personnel, legal,
business, financial, technical, and other proprietary information and materials
that are the property of the Company and that involve confidential information
concerning, among other things, the Company’s dealings, the Company’s customers,
vendors, employees, agents, and patrons. The protection of confidential business
information is vital to the interests and success of the Company. Therefore, the
Employee agrees and promises that the Employee will not communicate or disclose
to any third party, or use for the Employee’s own benefit, without the prior
written consent of the Company, any of the above-mentioned information or
material, except as required by law, unless and until such information or
material becomes generally available to the public through no fault of the
Employee. In the event the disclosure of such information is required by law,
the Employee agrees that the Employee will give immediate written notice to the
Company as to enable it to seek an appropriate protective order.

 

(b)The Employee represents that the Employee has returned or will return no
later than five (5) days after the Separation Date, to the Company the originals
and all copies of any business records or documents of any kind belonging to, or
related to, the Company that are or were subject to the Employee’s access,
custody, or control, regardless of the sources from which such records were
obtained, together with all notes and summaries relating thereto. Additionally,
the Employee represents that the Employee has returned to the Company all keys,
security cards, passwords, and other means of access to the Company’s offices
and other facilities.

 

(c)The Employee shall also immediately return to the Company any and all
computer hardware, equipment, and software belonging to the Company, including
any and all program and/or data disks, manuals, and all hard copies of Company
information and data, and shall disclose to the Company any and all passwords
utilized by the Employee with regard to the Company’s computer hardware and
software so that the Company has immediate, full, and complete access to all of
the Company’s data and information stored, used, and maintained by the Employee,
or to which the Employee had access.

 

(d)The Employee shall also immediately return to the Company any other property
of the Company except as provided in this Agreement.

 

(e)The Employee acknowledges that the Employee’s obligations under this
Agreement are in addition to those obligations the Employee has under applicable
law in respect of trade secrets and other legally protected information and
those arising under the Employee’s duty of loyalty owed to the Company.

 

(f)This Section does not preclude the Employee from using information in the
public domain, or from using the Employee’s personal knowledge and experience
acquired both prior to and during the Employee’s employment with the Company, in
any future employment situation, except as the Employee’s use of such
information is limited by Section 7(e) above.

 



 - 4 - 

 

 



Delivery Date: December 23, 2016



 

8.Confidentiality of this Agreement. The Employee agrees to keep the terms and
the fact of this Agreement completely confidential, except as required by law,
and except that the Employee may share the information with the Employee’s
spouse, attorney, or tax advisor, who also will be informed of and be bound by
this confidentiality provision, and except that the Employee shall inform (and
the Company may inform) any future employer of the terms of the confidentiality
promises and obligations contained in this Agreement. If the disclosure of the
terms or fact of this Agreement is required by law, then the Employee will give
immediate written notice to the Company as to enable it to seek an appropriate
protective order.

 

9.Non-Competition and Non-Solicitation.

 

(a)The Employee acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its affiliates and accordingly agrees that for a
period of 12 months following the Separation Date (the “Restricted Period”), the
Employee will not, whether on the Employee’s own behalf or on behalf of or in
conjunction with any person, firm, partnership, joint venture, association,
corporation or other business organization, entity or enterprise whatsoever
(“Person”), directly or indirectly engage in any business that directly or
indirectly competes in any material way with the primary business of the Company
in any city in which the Company has a branch or administrative office.

 

(b)During the Restricted Period, the Employee will not, whether on the
Employee’s own behalf or on behalf of or in conjunction with any Person,
directly or indirectly.

 

(i)solicit or encourage any employee of the Company or its affiliates to leave
the employment of the Company or its affiliates; or

 

(ii)hire any such employee who was employed by the Company or its affiliates as
of the date of the Employee’s termination of employment with the Company or who
left the employment of the Company or its affiliates coincident with, or within
one year prior to or after, the termination of the Employee’s employment with
the Company.

 

The Employee has carefully read this Section 9 and having done so agrees that
the geographical and durational restrictions set forth herein are fair and
reasonable and are necessary for the protection of the legitimate business
interests of the Company.

 

10.No Disparaging Remarks. The Employee agrees not to make any negative,
disparaging, denigrating, or derogatory remarks, either orally or in writing and
whether true or not, about any of the Released Parties, or their business
operations, policies, or practices, including, but not limited to, employment
practices. The Employee represents and promises in this regard that the Employee
shall not communicate, either directly or indirectly, with any media any
negative, disparaging, denigrating, or derogatory remarks regarding any aspect
of the Company’s business or regarding any non-public information about the
Company or its owners, directors, employees, customers, vendors, or patrons.
Negative, disparaging, denigrating, or derogatory remarks as used in this
Section shall include, but not be limited to, any statements that may reasonably
be considered to be detrimental to any of the Released Parties or to their
business operations or to their business, professional, or personal reputations.

 



 - 5 - 

 

 



Delivery Date: December 23, 2016



 

11.Cooperation. The Employee agrees to reasonably cooperate with the Company and
its financial and legal advisors when and as the Company requests in connection
with any claims, investigations, or other proceedings involving the Company with
respect to matters occurring while the Employee was employed by the Company. The
Employee shall receive no additional compensation for rendering such services
pursuant to this Section.

 

12.Venue and Jurisdiction. The exclusive venue and jurisdiction for any
litigation concerning this Agreement shall be the Circuit Court in Dearborn
County, Indiana.

 

13.Enforcement. If any court of competent jurisdiction determines that the
Employee or the Company has violated any of the Employee’s or its promises or
obligations contained in this Agreement, then the injured party shall be
entitled to recover, in addition to its damages, all costs and expenses incurred
in its enforcement efforts, including actual attorneys’ fees, from the violating
party. In addition, the parties acknowledge and agree that a breach by a party
of any of its promises or obligations contained in this Agreement shall cause
the other party irreparable harm and that the other party and its affiliates
shall be entitled to injunctive relief or any other equitable remedy, in
addition to damages, for any such breach.

 

14.Taxes. The Employee recognizes that the payments and benefits provided under
this Agreement will result in taxable income to the Employee that the Company
will report to appropriate taxing authorities. The Company shall have the right
to deduct from any payment made under this Agreement any federal, state, local,
or other income, employment, or other taxes it determines are required by law to
be withheld with respect to such payments and benefits.

 

15.Consultation with Counsel. THE EMPLOYEE ACKNOWLEDGES THAT THE EMPLOYEE HAS
BEEN ADVISED, IN THIS WRITING, TO CONSULT WITH AN ATTORNEY OF THE EMPLOYEE’S
CHOICE PRIOR TO SIGNING THIS AGREEMENT AND THAT THE EMPLOYEE HAS SIGNED THIS
AGREEMENT KNOWINGLY, VOLUNTARILY, AND FREELY, AND WITH SUCH COUNSEL (IF ANY) AS
THE EMPLOYEE DEEMED APPROPRIATE. The Employee understands, however, that whether
or not to consult with an attorney is the Employee’s decision. The Employee
agrees that the Company shall not be required to pay any of the Employee’s
attorneys’ fees in this or any related matter or lawsuit, now or later, and that
the amount payable under Section 3 is in full and complete payment of all
matters between the Employee and the Company, including, without limitation,
attorneys’ fees and costs.

 



 - 6 - 

 

 



Delivery Date: December 23, 2016



 

16.Period for Considering Company’s Offer / Right to Revoke Agreement. THE
EMPLOYEE ACKNOWLEDGES THAT THE EMPLOYEE HAS BEEN PROVIDED WITH A PERIOD OF
TWENTY-ONE (21) DAYS IN WHICH TO CONSIDER WHETHER OR NOT TO ENTER INTO THIS
AGREEMENT. THE EMPLOYEE ALSO ACKNOWLEDGES THAT THE EMPLOYEE HAS BEEN FURNISHED
WITH THE REQUIRED DISCLOSURE LIST OF JOB TITLES AND AGES OF ELIGIBLE EMPLOYEES
AFFECTED BY THE TERMINATION OF EMPLOYMENT AND THOSE NOT SO AFFECTED. THE
EMPLOYEE FURTHER ACKNOWLEDGES THAT THE EMPLOYEE HAS BEEN ADVISED OF THE
EMPLOYEE’S RIGHT TO REVOKE THIS AGREEMENT DURING THE SEVEN (7)-DAY PERIOD
FOLLOWING EXECUTION OF THIS AGREEMENT. TO REVOKE, THE EMPLOYEE MUST GIVE THE
COMPANY WRITTEN NOTICE OF THE EMPLOYEE’S REVOCATION WITHIN THE SEVEN (7)-DAY
REVOCATION PERIOD.

 

17.Effective Date of Agreement. This Agreement becomes effective on the eighth
(8th) day after the Employee signs and returns it to the Company, provided the
Employee has not revoked this Agreement pursuant to Section 16. After the
Employee signs and dates the Agreement, the Employee must return the Agreement
to the Company representative noted in Section 20 below.

 

18.No Reliance. The parties acknowledge that they execute this Agreement in
reliance on their own personal knowledge, and are not relying on any
representation or promise made by any other party that is not contained in this
Agreement.

 

19.Entire Agreement. This Agreement and the Policy contain the entire agreement
between the parties concerning the subject matter of this Agreement, and this
Agreement supersedes all prior negotiations, agreements, or understandings
between the parties, except that any obligations of the Employee to the Company,
under any agreement, policy, or other document in force on the Separation Date,
that by their terms apply after the termination of her employment shall survive
the execution of this Agreement and continue in full force and effect. No
promises or oral or written statements have been made to the Employee other than
those in this Agreement. If any portion of this Agreement is found to be
unenforceable, all other portions that can be separated from it, or
appropriately limited in scope, shall remain fully valid and enforceable.

 

20.Notice. Any notice to be given under this Agreement shall be in writing and
delivered personally, sent by a nationally recognized courier service or sent by
registered or certified mail, postage prepaid, return receipt requested,
addressed to the party concerned at the address indicated below or to such other
address as such party may subsequently give written notice of under this
Agreement:

 

If to Employee, to:

 

Vicki A. March

9175 Holmes Hill Road

Aurora, IN 47001

 

If to the Company, to:

 

Elmer G. McLaughlin

President and Chief Executive Officer

United Community Bancorp

92 Walnut Street

Lawrenceburg, IN 47025

 

Any party may serve process in any matter relating to this Agreement in the same
manner.

 



 - 7 - 

 

 



Delivery Date: December 23, 2016



 

21.Governing Law. This Agreement shall be governed by the substantive laws of
the State of Indiana without regard to conflicts of law principles.

 

22.Headings. All descriptive headings of sections in this Agreement are intended
solely for convenience, and no provision of this Agreement is to be construed by
reference to any such heading.

 

23.Inducement. To induce the Company to provide the Employee the consideration
recited in this Agreement, the Employee voluntarily executes this Agreement,
acknowledges that the only consideration for executing this Agreement is that
recited in this Agreement, and that no other promise, inducement, threat,
agreement, or understanding of any kind has been made by anyone to cause the
Employee to execute this Agreement. The Employee acknowledges that the payment
provided in this Agreement is given to the Employee in exchange for executing
this Agreement and abiding by its terms. The Employee further acknowledges that
the payment provided in Section 3 of this Agreement is not required by the
Company’s policies and procedures and constitutes value to which the Executive
is not already entitled.



 

THE EMPLOYEE UNDERSTANDS THIS AGREEMENT CONTAINS A FINAL RELEASE OF ALL KNOWN
AND UNKNOWN CLAIMS AND THAT THE EMPLOYEE CAN MAKE NO FURTHER CLAIM OF ANY KIND
AGAINST THE COMPANY OR ANY OF THE OTHER RELEASED PARTIES ARISING OUT OF ACTIONS
OCCURRING THROUGH THE DATE THE EMPLOYEE EXECUTES THIS AGREEMENT. 

 

THE EMPLOYEE AGREES THAT THE EMPLOYEE READ AND UNDERSTANDS THIS AGREEMENT, AND
IS ENTERING INTO THIS AGREEMENT KNOWINGLY AND VOLUNTARILY AND WITHOUT ANY
COERCION. 

 



/s/ Vicki A. March   Date: December 23, 2016 Vicki A. March                
UNITED COMMUNITY BANCORP           By: /s/ Elmer G. McLaughlin   Date: December
23, 2016 Title: President and Chief Executive Officer                 UNITED
COMMUNITY BANK           By: /s/ Elmer G. McLaughlin   Date: December 23, 2016
Title: President and Chief Executive Officer    



 

 



 - 8 - 

